DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 of 17/548,094
A headset configured to be worn by a user, the headset comprising an input stage for providing an electric input signal representing an input sound; an output transducer for providing stimuli perceivable to the user as sound in dependence of said input sound or a processed version thereof; an audio signal forward path being defined from the input transducer to the output transducer; the headset further comprising an input buffer connected to the input transducer configured to store audio data representing one or more time segments of the electric input signal; an own voice detector for estimating whether or not, or with what probability, said input sound originates from the voice of the user at a given point in time, and providing an own voice control signal indicative thereof; wherein the audio signal forward path comprises a combiner, allowing to insert audio data from said input buffer in said forward audio signal path, said inserted audio data being selected in dependence of an output control signal; wherein the headset further comprises an input controller connected to the input buffer and adapted to receive said electric input signal or a signal derived therefrom, the input controller being configured to control whether or not to store a time segment of the electric input signal in the input buffer at a given point in time in dependence of said own voice control signal; and an output controller connected to the input buffer and configured to select audio data from said one or more time segments of the electric input signal currently stored in the input buffer for insertion in the audio signal forward path at a given point in time in dependence of said output control signal, wherein said output control signal originates from the user.
Claim 1 of 11265661
A hearing aid configured to be worn by a user, the hearing aid comprising an input transducer for providing an electric input signal representing an input sound; an output transducer for providing stimuli perceivable to the user as sound in dependence of said input sound or a processed version thereof; an audio signal forward path being defined from the input transducer to the output transducer; the hearing aid further comprising an input buffer connected to the input transducer configured to store audio data representing one or more time segments of the electric input signal; an own voice detector for estimating whether or not, or with what probability, said input sound originates from the voice of the user at a given point in time, and providing an own voice control signal indicative thereof; wherein the audio signal forward path comprises a combiner, allowing to insert audio data from said input buffer in said forward audio signal path, said inserted audio data being selected in dependence of an output control signal; wherein the hearing aid further comprises an input controller connected to the input buffer and adapted to receive said electric input signal or a signal derived therefrom, the input controller being configured to control whether or not to store a time segment of the electric input signal in the input buffer at a given point in time in dependence of said own voice control signal; and an output controller connected to the input buffer and configured to select audio data from said one or more time segments of the electric input Signal currently stored in the input buffer for insertion in the audio signal forward path at a given point in time in dependence of said output control signal, wherein said output control signal originates from the user.
Claim 18 of 17/548,094
A method of operating a headset configured to be worn by a user at or in an ear of the user, the headset comprising an audio signal forward path from an input stage to an output transducer, the method comprising providing by said input transducer an electric input signal representing an input sound; providing by said output transducer stimuli perceivable to the user as sound in dependence of said input sound or a processed version thereof; storing one or more time segments of the electric input signal; estimating whether or not, or with what probability, said input sound originates from the voice of the user at the given point in time, and providing an own voice control signal indicative thereof; and, controlling whether or not to store the electric input signal in the input buffer at a given point in time in dependence of said own voice control signal; and selecting audio data from said one or more time segments of the electric input signal currently stored in the input buffer for insertion in the audio signal forward path at a given point in time in dependence of an output control signal, wherein said output control signal originates from the user; and inserting said selected audio data in the audio signal forward path.
Claim 18 of 11265661
A method of operating a hearing aid configured to be worn by a user at or in an ear of the user, the hearing aid comprising an audio signal forward path from an input transducer to an output transducer, the method comprising providing by said input transducer an electric input, signal representing an input sound; providing by said output transducer stimuli perceivable to the user as sound in dependence of said input sound or a processed version thereof; storing one or more time segments of the electric input signal; estimating whether or not, or with what probability, said input sound originates from the voice of the user at the given point in time, and providing an own voice control signal indicative thereof; and, controlling whether or not to store the electric input signal in the input buffer at a given point in time in dependence of said own voice control signal; and selecting audio data from said one or more time segments of the electric input signal currently stored in the input buffer for insertion in the audio signal forward path at a given point in time in dependence of an output control signal, wherein said output control signal originates from the user; and inserting said selected audio data in the audio signal forward path.


Claims 1 & 18 (of application number 17/548,094, hereinafter referred to as ‘094) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 & 18 of U.S. Patent No. 11265661(hereinafter referred to as ‘661). 
Although the claims at issue are not identical, they are not patentably distinct from each other because ‘094 claims 1 & 18 are obvious various wordings of ‘661 claims 1 & 18.

Claims 1-20 would be allowed once double patenting rejection is overcome.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C MONIKANG whose telephone number is (571)270-1190. The examiner can normally be reached Mon. - Fri., 9AM-5PM, ALT. Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE C MONIKANG/Primary Examiner, Art Unit 2651                    					9/20/2022